Citation Nr: 1814556	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  14-15 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to specially adapted housing.  

2.  Entitlement to special home adaptation grant. 


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Air Force from July 1971 to June 1972.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In November 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In the August 2002 rating decision awarding Chapter 35 educational assistance benefits, the Veteran was found to be permanently and totally disabled effective from March 26, 2001.  

2.  Service connection is in effect for depression with memory loss, rated at 70 percent; migraine headaches, rated at 50 percent, left lower extremity paresthesias, rated at 40 percent; multiple sclerosis, rated at 20 percent; right lower extremity paresthesias, rated at 10 percent; pseudofolliculitis, rated at 0 percent; impotence, rated at 0 percent; and right eye neuritis, rated at 0 percent.  

3.  No service-connected disability includes or results in loss or loss of use of the lower extremities, blindness in both eyes, loss or loss of use of one lower extremity with residual organic disease or injury affecting balance or propulsion, loss or loss of use of one lower extremity with loss or loss of use of one upper extremity affecting balance and propulsion, loss or loss of use of both upper extremities to preclude use of arms at or above the elbow, or full thickness or subdermal burns.  

4.  No service-connected disability results in blindness in both eyes with 5/200 visual acuity or less, involves the anatomical loss or loss of use of both hands, certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for specially adapted housing have not been met.  38 U.S.C. 
§§ 2101, 5103, 5103A, 5107, 7104 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.809, 3.809a (2017).

2.  The criteria for specially adapted housing or a special home adaptation grant have not been met.  38 U.S.C. §§ 2101(b), 5103, 5103A, 5107, 7104 (2012); 
38 C.F.R. §§ 3.102, 3.159, 3.809a (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the September 2011 notice letter sent prior to the initial denial of the claim, the RO advised the Veteran of what the evidence must show to establish entitlement to the specially adapted housing or special home adaptation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the effective date once entitlement to the benefits is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the Board hearing, the VLJ identified the issues on appeal and asked several questions in order to elicit testimony regarding why the Veteran believed that he was entitled to the benefits sought on appeal.  The evidence of record was sufficient to decide the appeal.  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

The RO provided VA examinations in February 2012, April 2014, and April 2016.  The examination reports include all relevant findings and medical opinions needed to evaluate fairly the appeal.  The VA examiners considered an accurate history of the claimed disability as provided through interview of the Veteran and review of the record, and performed thorough examinations; therefore, the VA examiners had adequate facts and data regarding the history and condition of the disability when providing the medical opinions.  For these reasons, the Board finds that the medical examination report is adequate, and there is no need for further VA examination or medical opinion.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed, and no further development is required.  

Specially Adapted Housing Legal Criteria

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) the loss, or loss of use, of both upper extremities such as to preclude use of the arms at or above the elbow; and (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C. § 2101(a); 38 C.F.R. § 3.809. 

To "preclude locomotion" means that the disability in question requires the need for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

Where entitlement to specially adapted housing is not established, an applicant may nevertheless qualify for a special home adaptation grant.  This benefit requires that the evidence show permanent and total service-connected disability that either results in blindness in both eyes with 5/200 visual acuity or less, or involves the anatomical loss or loss of use of both hands, or certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury.  38 U.S.C. 
§ 2101(b); 38 C.F.R. § 3.809a(b).

Specially Adapting Housing/Special Home Adaptation Grant Analysis

The Veteran seeks specially adapted housing or a special home adaptation grant on the basis that he is wheelchair-bound.  At the Board hearing, the Veteran testified that he has been in a wheelchair for 35 to 40 years due to the service-connected multiple sclerosis, essentially was not able to walk at all, and has limited feeling below the waist.  He testified that he needed to make certain accommodations to his home due to being wheelchair-bound such as have the doors and doorways widened, the cabinets lowered, a ramp built for access to the backyard, and a chair lift installed.  

Initially, the Board finds that the Veteran has a current permanent and total disability rating.  In the August 2002 rating decision awarding Chapter 35 educational assistance benefits, the RO determined that the Veteran was permanently and totally disabled effective from March 26, 2001.  

Additionally, after review of the record, the Board finds that the criteria for specially adapted housing are not met.  Service connection is in effect for depression with memory loss, rated at 70 percent; migraine headaches, rated at 50 percent, left lower extremity paresthesias, rated at 40 percent; multiple sclerosis, rated at 20 percent; right lower extremity paresthesias, rated at 10 percent; pseudofolliculitis, rated at 0 percent; impotence, rated at 0 percent; and right eye neuritis, rated at 0 percent.  None of the service-connected disabilities include or result in loss or loss of use of the lower extremities, blindness in both eyes, loss or loss of use of one lower extremity with residual organic disease or injury affecting balance or propulsion, loss or loss of use of one lower extremity with loss or loss of use of one upper extremity affecting balance and propulsion, loss or loss of use of both upper extremities to preclude use of arms at or above the elbow, or full thickness or subdermal burns.  

The Veteran has reported that he is wheelchair-bound due to the service-connected MS, which would indicate a loss or loss of use of the lower extremities.  Although the Veteran is service connected for left lower extremity paresthesias and right lower extremity paresthesias due to multiple sclerosis with back muscle spasms, the weight of the evidence shows no loss or loss of use of the lower extremities due to MS or the associated lower extremity paresthesias.  After review of the record and interview and examination of the Veteran, the February 2012 VA examiner noted that the Veteran developed transverse myelitis (TM) just over a decade earlier but recovered his gait and had an essentially benign neurology examination at a March 2011 neurology appointment.  The February 2012 VA examiner wrote that the findings of a magnetic resonance imaging (MRI) of the brain dated in July 2011 were compared to a prior study dated in April 2005 and showed findings were unchanged from prior examinations and consistent with stable remote multiple sclerosis but the Veteran nonetheless obtained a wheelchair in the summer of 2011 without neurology's input.  The February 2012 VA examiner opined that the Veteran did not have any muscle weakness in the lower extremities attributable to multiple sclerosis and explained that the complete left lower extremity muscle weakness shown on examinations was apparently due to a lack of effort by the Veteran.  The February 2012 VA examiner later added that the claim of left leg paralysis appeared to be functional.     

The April 2014 and April 2016 VA examiners similarly opined that the Veteran did not have loss or loss of use of both lower extremities due to the service-connected MS and its associated lower extremity paresthesias.   After review of the record and examination and interview of the Veteran, the April 2014 VA examiner opined that the stable MRI findings since 2005, and the inconsistencies and poor effort during various neurological evaluations, made it very unlikely that the Veteran's apparent worsening of motor weakness and apparent inability to walk was due to multiple sclerosis.  

The April 2016 VA examiner noted that multiple sclerosis was manifested by severe right lower extremity muscle weakness, moderate left lower extremity muscle weakness, voiding dysfunction causing urinary frequency, ED, abnormal gait, absent sensation in the right thigh/knee sensation, right lower leg/ankle, and right foot/toes, and decreased sensation in the left thigh/knee, left lower leg/ankle, and left foot/toes, normal muscle bulk and tone with impaired range of motion of both knees and crepitus of the left knee, and fatigue with ordinary activity.  The April 2016 VA examiner answered "Yes" when asked if the Veteran had muscle weakness in the upper and/or lower extremities attributable to multiple sclerosis; however, the April 2016 VA examiner later explained that the Veteran demonstrated a lack of effort during strength testing and the overall look belied the neurologic symptoms he complained of (i.e., numbness in the right lower leg and weakness in the left lower leg) so the examination was compromised.  The April 2016 VA examiner added that the evidence showed that the Veteran had an episode of transverse myelitis/Brown-Sequard syndrome (TM/BSS) and recovered uneventfully from the same.  The April 2016 VA examiner added that there was no indication of newer lesions resulting in the lower extremity weakness which appeared to be functional/psychogenic in nature.  

The February 2012, April 2014, and April 2016 VA examiner have medical expertise and training as physicians, based their medical opinions on accurate and sufficient information and data, and provided sound rationale for the medical opinions.  The February 2012 and April 2014 VA examiners also have specialized expertise in neurology.  For these reasons, the collective VA medical opinions are of significant probative value.  There is no competent medical opinion to the contrary of record.   

Thus, although the Veteran has permanent and total disability, he is not shown to have loss or loss of use of both lower extremities or otherwise meet or approximate the criteria for specially adapted housing; therefore, the award of assistance for specially adapted housing is not warranted for any period.  

The Board next finds that the criteria for a special home adaptation grant are not met.  Although the Veteran has permanent and total service-connected disability due to service-connected disability, no service-connected disability results in blindness in both eyes with 5/200 visual acuity or less, involves the anatomical loss or loss of use of both hands, certain deep partial and full thickness or subdermal burns, or residuals of an inhalation injury; therefore, the criteria for a special home adaption grant are not met for any period.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Specially adapted housing is denied. 

A special home adaptation grant is denied.





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


